ORDER
MARC C. BATEMAN of OAKLAND, who was admitted to the bar of this State in 1975, having been convicted of the third-degree crimes of conspiracy to commit theft by deception and falsifying records in violation of N.J.S.A 2C:5-2 and theft by deception in violation of N.J.S.A 2C:20-4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 18(b)(1), MARC C. BATEMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*573ORDERED that MARC C. BATEMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MARC C. BATEMAN comply with Rule 1:20-20 dealing with suspended attorneys.